 Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION


THE STATE OF ALABAMA, et al.

            Plaintiffs,
                                      No. 3:21–cv–00211–RAH–ECM–KCN
v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

            Defendants.




     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO INTRODUCE
       SUPPLEMENTAL EVIDENCE IN SUPPORT OF THEIR MOTION FOR
                     PRELIMINARY INJUNCTION
  Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 2 of 9




                                   INTRODUCTION

       On April 19, 2021, the Court set a deadline for the parties to file any supplemental

evidence by April 26, 2021. See Order, Doc. 93. Now, three weeks after that deadline and

two weeks after the hearing on Plaintiffs’ motion for a preliminary injunction, Plaintiffs

seek to file a supplemental declaration purporting to analyze the racial characteristics

reflected in the Census Bureau’s latest release of demonstration data. Plaintiffs’ proposed

declaration is not only untimely, but, as explained below, ultimately irrelevant to any of

the issues before the Court. The declaration has no bearing on their claim under 13 U.S.C.

§ 141(c) because—as Plaintiffs have admitted—§ 141(c) pertains only to tabulations of

population, not the characteristics (like race) of those populations. Moreover, the declara-

tion cannot support Plaintiffs’ APA claim because it is not relevant to any final agency

action this Court might assess. If the Court considers any of the Census Bureau’s prior

announcements about differential privacy to be final agency action, then both the decla-

ration and the data it analyzes would postdate any such action and could not be part of

the administrative record. And if the Court considers the Census Bureau’s future imple-

mentation of differential privacy to be final agency action, then the declaration cannot be

relevant because the agency has not yet made the decision that Plaintiffs would purport

to challenge. Accordingly, Plaintiffs have not demonstrated good cause for introducing

an untimely declaration, and their motion should be denied.

                                      ARGUMENT

       As an initial matter, the Court should deny Plaintiffs’ motion because it seeks to

introduce new and untested evidence three weeks after the Court’s April 26 deadline for

supplemental evidence. The Census Bureau announced in February of this year that it

would be releasing another set of demonstration data in late April. See Doc. 127-1. Thus,

Plaintiffs were aware when they filed suit in March that the Bureau would be releasing

new demonstration data in late April. Plaintiffs could have waited to file suit, but rather
  Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 3 of 9




than waiting to see how the demonstration data might affect their claims, Plaintiffs de-

cided to bring suit on March 10 and requested a hearing on their motion for a preliminary

injunction as soon as possible.

       In light of the timing of Plaintiffs’ suit, the parties necessarily restricted their brief-

ing on Plaintiffs’ preliminary injunction motion to the record that existed at the time, in-

cluding the Bureau’s prior releases of demonstration data and declarations from

Plaintiffs’ experts analyzing that earlier data. If Plaintiffs wished to rely on the April data

to support their motion for preliminary relief, they should have waited to file suit until

the April data came out. At the very least, in seeking a hearing at the earliest possible

date, Plaintiffs should have apprised the Court that they planned to rely on the April

data. But now that the April 26 deadline for supplemental evidence has passed and the

Court has heard argument from the parties, it is not appropriate for Plaintiffs to seek to

reopen the record and introduce new evidence.

       Nor have Plaintiffs demonstrated good cause for supplementing the record with

an untimely declaration. See Fed. R. Civ. P. 6(b)(1) (court may allow untimely filings “for

good cause”). The proposed declaration states that Plaintiffs’ purported expert, Thomas

M. Bryan, reviewed the demonstration data as it relates to Alabama’s 105 House of Rep-

resentatives districts to “investigate any districts that may have changed from being a

Black-majority-minority district to simply a Black minority district.” Doc. 129-1, at 1. Ac-

cording to his declaration, Mr. Bryan concluded that for 1 of the 105 districts, the Black

Voting Age Population (BVAP) went from 50.01% in the Bureau’s 2010 summary file to

49.87% in the April 2021 demonstration data file, a difference of 0.14%. Plaintiffs note

that “ this may not seem like a significant change,” but go on to claim that this change

“has large ramifications for the rights of African American voters residing in and around

that district.” Doc. 129 at 2. And Plaintiffs argue that “[s]ection 141(c) exists to prevent

this exact type of situation.” Id. at 3.




                                                2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 4 of 9




       But the injection of uncertainty into characteristic data (such as sex, race, ethnicity,

age, and voting age)—whether through data-swapping or the differential-privacy algo-

rithm—has no bearing on § 141(c), which merely obligates the Secretary of Commerce to

provide “tabulations of population.” 13 U.S.C. § 141(c) (emphasis added). Indeed, at the

May 3, 2021, hearing on Plaintiffs’ preliminary-injunction motion, Plaintiffs unequivo-

cally affirmed that data-swapping’s injection of error into the characteristic data has no

bearing on § 141(c) because—as Plaintiffs explained to the Court—“Congress said tabu-

lations of population, not tabulations of population by race or tabulations of population

by ethnicity or age.” May 3 Hr’g Tr. at 21:5–22; cf. id. at 61:19–25.

       Because § 141(c) does not obligate the Secretary to disclose characteristic data,

Plaintiffs acknowledged that Defendants “do have a lot of discretion when it comes to

the characteristics.” Id. at 22:2–3. And Plaintiffs made clear that “if block-level popula-

tion numbers are invariant,” they “would not have a 141(c) cause of action, because” in

their view, Defendants “would not be violating [§ 141(c)] at that point” as Defendants

“would be providing tabulations of population at all of the pre-agreed upon substate ge-

ographies.” Id. at 35:18–24. Plaintiffs themselves have thus acknowledged that the injec-

tion of uncertainty into characteristic data has no bearing on their § 141(c) claim, so Mr.

Bryan’s conclusion that the differential-privacy algorithm reduced the BVAP population

as a percentage of total VAP by 0.14% in one state legislative district in the latest release

of demonstration data is irrelevant and immaterial to Plaintiffs’ § 141(c) claim.

       Instead, Plaintiffs have argued that the differential-privacy algorithm’s injection

of uncertainly into the characteristic data is somehow relevant to their arbitrary-and-ca-

pricious Administrative Procedure Act claim. See, e.g., May 3 Hr’g Tr. at 22:3–5 (“[De-

fendants] do have a lot of discretion when it comes to the characteristics. But at the same

time, they still can’t do something that’s arbitrary and capricious.”); id. at 35:18–24 (argu-

ing that “if block-level population numbers are held invariant,” Plaintiffs “would not




                                              3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 5 of 9




have a 141(c) cause of action . . . [b]ut I think we would still have an arbitrary and capri-

cious argument”). But, again, the proffered new evidence is irrelevant to this claim. In

their Complaint and opening brief, Plaintiffs brought an APA claim challenging the 2017

and 2018 announcements of the use of differential privacy as supposed “final agency ac-

tion.” See Compl. ¶¶ 79–80, 212; Pls. Mot. 39, Doc. 3.1 Even assuming arguendo that the

2017 or 2018 announcements could constitute “final agency action” within the meaning

of the APA, but see Opp. 49–54, Doc. 41, review of those announcements would be based

on the record as it existed at the time the announcements were made in 2017 and 2018,

and not releases of demonstration data in 2021. See Camp v. Pitts, 411 U.S. 138, 142 (1973)

(“In applying [the arbitrary-and-capricious] standard, the focal point for judicial review

should be the administrative record already in existence, not some new record made ini-

tially in the reviewing court.”).

       Finally, to the extent Plaintiffs seek to challenge the Census Bureau’s future final

implementation of differential privacy on arbitrary-and-capricious grounds, that claim is



       1 In their reply, Plaintiffs for the first time argued that the Census Bureau’s Data
Stewardship Executive Policy Committee’s (“DSEP’s”) November 2020 decision not to
hold substate population counts invariant also constitutes “final agency action.” See Re-
ply 47, Doc. 94; May 3 Hr’g Tr. 39:24–40:8. But “[i]t is well-established that parties cannot
amend their complaints through briefing.” S. Walk at Broadlands Homeowner’s Ass’n, Inc.
v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013). And this principle ap-
plies doubly to an attempt to amend a complaint in a reply brief. See, e.g., Thomas v. Auto-
Owners Ins. Co., 479 F. Supp. 3d 1218, 1231 n.9 (M.D. Ala. 2020) (Huffaker, J.) (“[A]rgu-
ments made for the first time in a reply brief are not properly before the Court”). But
even if Plaintiffs had properly challenged that decision in their complaint, the proposed
declaration (which addresses only race data) would not be relevant to assessing the rea-
sonableness of the November 2020 decision, which concerned only substate population
totals. In all events, the November 2020 DSEP decision does not constitute agency action,
let alone final agency action. See Opp. 49–54, Doc. 41; see generally Franklin v. Massachu-
setts, 505 U.S. 788, 797 (1992) (“An agency action is not final if it is only ‘the ruling of a
subordinate official,’ or ‘tentative.’”).




                                              4
  Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 6 of 9




not yet ripe under the APA because final agency action has not yet occurred, as Defend-

ants have explained. See 5 U.S.C. § 704; Franklin v. Massachusetts, 505 U.S. 788, 799–800

(1992); Opp. 52–53; Defs. Resp. to Pls. RFA 12. Doc. 94-12 at 7 (“the Census has not final-

ized the specific algorithm and other critical details about how it will apply Differential

Privacy to the Redistricting Data”). Plaintiffs’ attempt to introduce new evidence about

the Bureau’s ongoing process to decide how to implement differential privacy only un-

derscores that lack of finality. And even if such a claim were ripe, arbitrary-and-capri-

cious review simply entails ensuring that the agency “has reasonably considered the

relevant issues and reasonably explained the decision.” FCC v. Prometheus Radio Project,

114 S. Ct. 1150, 1158 (2021); see Opp. 56. The Census Bureau is considering the relevant

issues related to the April 2021 demonstration data now, and has encouraged data users

to provide feedback to the Bureau by May 28.2 Plaintiffs cannot rely on their proposed
declaration to support a claim that the Secretary will not adequately consider issues re-

lated to a decision that is currently under review and has yet to be made. Of course, the

notion that the implementation of the differential-privacy algorithm will inject some un-

certainty into the characteristic data (just as data-swapping did in earlier releases of de-

cennial census data) will not be lost on the Secretary.

       In all events, Defendants appreciate and will consider Plaintiffs’ feedback, much

as they appreciate and will consider all stakeholder feedback. But, insofar as Plaintiffs

seek to use Mr. Bryan’s supplemental declaration in this litigation, the declaration does

nothing to support Plaintiffs’ APA claims. Mr. Bryan uses the “published 2010 SF da-

taset” as his pre-differential-privacy comparator, Doc. 129-1 at 1, but that dataset was

subject to the Bureau’s 2010 data-swapping methodology. Mr. Bryan does not know, and


       See U.S. Census Bureau, Developing the DAS: Demonstration Data and Pro-
       2

gress Metrics, https://www.census.gov/programs-surveys/decennial-census/dec-
ade/2020/planning-management/process/disclosure-avoidance/2020-das-
development.html (last accessed May 18, 2021).


                                             5
  Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 7 of 9




thus cannot opine on, whether the pre-swapped characteristic data that underlie District 32

would reflect a Black non-Hispanic majority-minority district because the pre-swapped

data have never been publicly released. For all Plaintiffs know, District 32, which was

drawn from the post-swapped 2010 data to have a BVAP of 50.01% of total VAP, could

have, based on the confidential pre-swapped 2010 data, a BVAP of less than 50% of the total

VAP. Indeed, if swapping resulted in even just three voting-age African Americans being

swapped into District 32 in the post-swapped 2010 data, then the pre-swapped 2010 data

would have had a BVAP of less than 50% of total VAP.3 See May 3 Hr’g Tr. at 103:13-24

(Plaintiffs’ acknowledgment that the Bureau’s data-swapping methodology could swap

characteristic data across district lines). Mr. Bryan does not rule out the possibility that,

if District 32 had been drawn with the same lines, but based on the pre-swapped data, it

might not reflect a Black non-Hispanic majority-minority district. And certainly Mr.

Bryan does not opine that it would be impossible to draw a Black non-Hispanic majority-

minority district from the latest release of demonstration data.

       For these reasons, the proposed declaration is not relevant to any issue before the

Court on Plaintiffs’ motion for a preliminary injunction.

                                     CONCLUSION

       Plaintiffs’ motion to introduce supplemental evidence in support of their motion

for preliminary injunction should be denied.




       3 The 2010 post-swapped data for District 32 reflected a BVAP of 17,750, or 50.01%
of the Total VAP of 35,496. But if the pre-swapped data had a BVAP of 17,747, the BVAP
in the pre-swapped 2010 data would have made up less than 50% of the Total VAP.

                                             6
 Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 8 of 9




DATED: May 21, 2021               Respectfully submitted,

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  ALEXANDER K. HAAS
                                  Director, Federal Programs Branch

                                  BRAD P. ROSENBERG
                                  Assistant Director, Federal Programs Branch

                                  /s/ John Robinson
                                  ZACHARY A. AVALLONE
                                  ELLIOTT M. DAVIS
                                  JOHN ROBINSON (D.C. Bar No. 1044072)
                                  Trial Attorneys
                                  Civil Division, Federal Programs Branch
                                  U.S. Department of Justice
                                  1100 L St. NW
                                  Washington, DC 20005
                                  Phone: (202) 616-8489
                                  E-mail: john.j.robinson@usdoj.gov


                                  Counsel for Defendants




                                   7
  Case 3:21-cv-00211-RAH-ECM-KCN Document 132 Filed 05/21/21 Page 9 of 9




                             CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2021, I filed with the Court and served on opposing

counsel through the CM/ECF system the foregoing document.



 DATED: May 21, 2021                        /s/ John Robinson
                                            JOHN ROBINSON (D.C. Bar No. 1044072)
                                            Trial Attorney
                                            Civil Division, Federal Programs Branch
                                            U.S. Department of Justice
                                            1100 L St. NW
                                            Phone: (202) 616-8489
                                            E-mail: john.j.robinson@usdoj.gov

                                            Counsel for Defendants




                                           8
